           Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 1 of 9



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LARRY D. PADILLA,                                    1:19-cv-00837-NONE-GSA-PC
12                 Plaintiff,                             SCREENING ORDER
13         vs.                                            ORDER DISMISSING COMPLAINT
                                                          FOR VIOLATION OF RULE 18, WITH
14   DR. PATEL, et al.,                                   LEAVE TO AMEND
15                 Defendants.                            ORDER FOR PLAINTIFF TO FILE A
                                                          FIRST AMENDED COMPLAINT
16
                                                          THIRTY-DAY DEADLINE
17

18

19   I.     BACKGROUND
20          Larry D. Padilla (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
21   with this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint
22   commencing this action on June 14, 2019. (ECF No. 1.) The Complaint is now before the court
23   for screening. 28 U.S.C. § 1915.
24   II.    SCREENING REQUIREMENT
25          The court is required to screen complaints brought by prisoners seeking relief against a
26   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
27   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
28   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

                                                      1
            Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 2 of 9



 1   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
 2   “Notwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall
 3   dismiss the case at any time if the court determines that the action or appeal fails to state a claim
 4   upon which relief may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
 5           A complaint is required to contain “a short and plain statement of the claim showing that
 6   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 7   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 8   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 9   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
10   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
11   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted). To state
12   a viable claim, Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim
13   to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service,
14   572 F.3d 962, 969 (9th Cir. 2009). While factual allegations are accepted as true, legal
15   conclusions are not.     Id. The mere possibility of misconduct falls short of meeting this
16   plausibility standard. Id.
17   III.    SUMMARY OF COMPLAINT
18           Plaintiff is presently incarcerated at Valley State Prison in Chowchilla, California. The
19   events in the Complaint allegedly took place at Avenal State Prison in Avenal, California, when
20   Plaintiff was incarcerated there in the custody of the California Department of Corrections and
21   Rehabilitation. Plaintiff names as defendants Dr. Patel and P.A (Physician’s Assistant) Hitchman
22   (collectively, “Defendants”).
23           Dr. Patel - Allegations
24           A summary of Plaintiff’s allegations follows:
25           On June 26, 2018, Plaintiff was seen by defendant Dr. Patel for about 90 seconds, just
26   long enough to be told his eggcrate mattress would be taken away from him. Dr. Patel knew that
27   Plaintiff needed his mattress but due to a 602 prison grievance filed by Plaintiff after R&R took
28   the mattress in the first place, Dr. Patel took away Plaintiff’s right to have the mattress without

                                                        2
           Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 3 of 9



 1   any medical data to support his decision. Dr. Patel has a responsibility to review Plaintiff’s
 2   medical file to be alerted why Plaintiff was issued health care appliances and what sort of chronic
 3   conditions Plaintiff is being treated for.    Dr. Patel took away Plaintiff’s eggcrate mattress
 4   knowing that Plaintiff suffers from chronic back and knee pain. Plaintiff alleges that his pain has
 5   increased.
 6           Physician’s Assistant Hitchman - Allegations
 7           On December 7, 2018, Plaintiff filed a staff complaint against defendant Physician’s
 8   Assistant Hitchman for violating Plaintiff’s Eighth Amendment rights. Two weeks later, when
 9   defendant Hitchman found out about the staff complaint, he acted in retaliation against Plaintiff
10   arranging for custody staff to come and take Plaintiff’s orthopedic boots, which Plaintiff had paid
11   for and were to be permanent. Plaintiff wore the boots to relieve severe pain in his knees and
12   back. Plaintiff was retaliated against by defendant Hitchman because Plaintiff exercised his
13   rights to file a staff complaint.
14           On December 17, 2018, Plaintiff was seen by defendant Hitchman. Plaintiff told
15   Hitchman about the severe pain in his knee which would become really pronounced when
16   Plaintiff’s knee moved side to side as Plaintiff walked from his building to the chow hall or to
17   medical appointments. Defendant Hitchman, who is not qualified to make an orthopedic
18   diagnosis, roughly grabbed Plaintiff’s leg forcing Plaintiff’s knee from side to side, causing
19   Plaintiff to scream out in pain. Then, Plaintiff’s cane was taken away and he was told there was
20   nothing wrong with his knee. He was also told that if he went “man down,” he would be written
21   up for it.
22           Defendant Hitchman acted deliberately knowing that Plaintiff had a severe issue with
23   knee pain, which was written in Plaintiff’s medical file. Hitchman knew he should have referred
24   Plaintiff to the doctor for follow-up because Hitchman knew he was not qualified to diagnosis
25   Plaintiff’s knee condition. Plaintiff was left without any form of support to take the weight off
26   his knees and now suffers severe pain when he walks.
27           Relief Requested
28           As relief, Plaintiff requests monetary damages (compensatory and punitive), and

                                                     3
           Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 4 of 9



 1   reasonable attorney’s fees.
 2   IV.    PLAINTIFF’S CLAIMS
 3          The Civil Rights Act under which this action was filed provides:
 4          Every person who, under color of any statute, ordinance, regulation, custom, or
            usage, of any State or Territory or the District of Columbia, subjects, or causes to
 5          be subjected, any citizen of the United States or other person within the
            jurisdiction thereof to the deprivation of any rights, privileges, or immunities
 6          secured by the Constitution and laws, shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress . . . .
 7

 8   42 U.S.C. § 1983.
 9          “[Section] 1983 ‘is not itself a source of substantive rights,’ but merely provides ‘a
10   method for vindicating federal rights elsewhere conferred.’” Graham v. Connor, 490 U.S. 386,
11   393-94 (1989) (quoting Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)); see also Chapman v.
12   Houston Welfare Rights Org., 441 U.S. 600, 618 (1979); Hall v. City of Los Angeles, 697 F.3d
13   1059, 1068 (9th Cir. 2012); Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012); Anderson v.
14   Warner, 451 F.3d 1063, 1067 (9th Cir. 2006). “To the extent that the violation of a state law
15   amounts to the deprivation of a state-created interest that reaches beyond that guaranteed by the
16   federal Constitution, Section 1983 offers no redress.” Id.
17          To state a claim under § 1983, a plaintiff must allege that (1) the defendant acted under
18   color of state law and (2) the defendant deprived him or her of rights secured by the Constitution
19   or federal law. Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); see also
20   Marsh v. Cnty. of San Diego, 680 F.3d 1148, 1158 (9th Cir. 2012) (discussing “under color of
21   state law”). A person deprives another of a constitutional right, “within the meaning of § 1983,
22   ‘if he does an affirmative act, participates in another’s affirmative act, or omits to perform an act
23   which he is legally required to do that causes the deprivation of which complaint is made.’”
24   Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting
25   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). “The requisite causal connection may be
26   established when an official sets in motion a ‘series of acts by others which the actor knows or
27   reasonably should know would cause others to inflict’ constitutional harms.” Preschooler II, 479
28   F.3d at 1183 (quoting Johnson, 588 F.2d at 743). This standard of causation “closely resembles

                                                      4
          Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 5 of 9



 1   the standard ‘foreseeability’ formulation of proximate cause.” Arnold v. Int’l Bus. Mach. Corp.,
 2   637 F.2d 1350, 1355 (9th Cir. 1981); see also Harper v. City of Los Angeles, 533 F.3d 1010,
 3   1026 (9th Cir. 2008).
 4            A.     Violation of Rule 18 of the Federal Rules of Civil Procedure
 5            Plaintiff alleges multiple claims in the Complaint that are largely unrelated. Plaintiff may
 6   not proceed in one action on a myriad of unrelated claims against different staff members. “The
 7   controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party asserting a claim to relief as an
 8   original claim, counterclaim, cross-claim, or third-party claim, may join, either as independent
 9   or as alternate claims, as many claims, legal, equitable, or maritime, as the party has against an
10   opposing party.’ Thus multiple claims against a single party are fine, but Claim A against
11   Defendant 1 should not be joined with unrelated Claim B against Defendant 2. Unrelated claims
12   against different defendants belong in different suits, not only to prevent the sort of morass [a
13   multiple claim, multiple defendant] suit produce[s], but also to ensure that prisoners pay the
14   required filing fees-for the Prison Litigation Reform Act limits to 3 the number of frivolous suits
15   or appeals that any prisoner may file without prepayment of the required fees. 28 U.S.C. §
16   1915(g).” George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
17            In this instance, Plaintiff’s Complaint describes two unrelated events: (1) In June 2018,
18   Dr. Patel took away Plaintiff’s eggcrate mattress; and (2) In December 2018, Physician’s
19   Assistant Hitchman took away Plaintiff’s cane and told him there was nothing wrong with his
20   knees.
21            Claims are not related simply because they concern Plaintiff’s medical treatment or
22   retaliation. Plaintiff will not be permitted to pursue unrelated claims in this single action.
23   Plaintiff shall be granted leave to amend the Complaint and choose to proceed on only one of his
24   claims. In amending, Plaintiff should determine which of the claims he wishes to pursue and re-
25   allege those claims only. Plaintiff must choose whether to proceed with his claims against Dr.
26   Patel, or with his claims against P.A. Hitchman.
27

28


                                                       5
          Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 6 of 9



 1          If Plaintiff wishes to proceed with both claims, he can file a new case addressing the
 2   claims that he does not bring in this case. If Plaintiff’s First Amended Complaint also violates
 3   Rule 18(a) despite this admonition, the Court will decide which claims shall proceed.
 4          In the paragraphs that follow, the court shall set forth the legal standards for the claims it
 5   appears Plaintiff wishes to bring.
 6          B       Legal Standards
 7                  1.      Medical Claim – Eighth Amendment Claim
 8          “[T]o maintain an Eighth Amendment claim based on prison medical treatment, an inmate
 9   must show ‘deliberate indifference to serious medical needs.’” Jett v. Penner, 439 F.3d 1091,
10   1096 (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). The two-part test for
11   deliberate indifference requires the plaintiff to show (1) “‘a serious medical need’ by
12   demonstrating that ‘failure to treat a prisoner’s condition could result in further significant injury
13   or the unnecessary and wanton infliction of pain,’” and (2) “the defendant’s response to the need
14   was deliberately indifferent.” Jett, 439 F.3d at 1096 (quoting McGuckin v. Smith, 974 F.2d 1050,
15   1059 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133,
16   1136 (9th Cir. 1997) (en banc) (internal quotations omitted)). Deliberate indifference is shown
17   by “a purposeful act or failure to respond to a prisoner’s pain or possible medical need, and harm
18   caused by the indifference.” Id. (citing McGuckin, 974 F.2d at 1060). Deliberate indifference
19   may be manifested “when prison officials deny, delay or intentionally interfere with medical
20   treatment, or it may be shown by the way in which prison physicians provide medical care.” Id.
21   Where a prisoner is alleging a delay in receiving medical treatment, the delay must have led to
22   further harm in order for the prisoner to make a claim of deliberate indifference to serious medical
23   needs. Id. at 1060 (citing Shapely v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404, 407
24   (9th Cir. 1985)).
25           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d 1051,
26   1060 (9th Cir. 2004). “Under this standard, the prison official must not only ‘be aware of the
27   facts from which the inference could be drawn that a substantial risk of serious harm exists,’ but
28   that person ‘must also draw the inference.’” Id. at 1057 (quoting Farmer v. Brennan, 511 U.S.

                                                       6
          Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 7 of 9



 1   825, 837 (1970). “‘If a prison official should have been aware of the risk, but was not, then the
 2   official has not violated the Eighth Amendment, no matter how severe the risk.’” Id. (quoting
 3   Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1188 (9th Cir. 2002)). “A showing of
 4   medical malpractice or negligence is insufficient to establish a constitutional deprivation under
 5   the Eighth Amendment.” Id. at 1060. “[E]ven gross negligence is insufficient to establish a
 6   constitutional violation.” Id. (citing Wood v. Housewright, 900 F.2d 1332, 1334 (9th Cir. 1990)).
 7          “A difference of opinion between a prisoner-patient and prison medical authorities
 8   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337,
 9   1344 (9th Cir. 1981) (internal citation omitted). To prevail, a plaintiff “must show that the course
10   of treatment the doctors chose was medically unacceptable under the circumstances . . . and . . .
11   that they chose this course in conscious disregard of an excessive risk to plaintiff’s health.”
12   Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (internal citations omitted).
13                  2.      Retaliation – First Amendment Claim
14                  Allegations of retaliation against a prisoner’s First Amendment rights to speech
15   or to petition the government may support a 1983 claim. Rizzo v. Dawson, 778 F.2d 5527, 532
16   (9th Cir. 1985); see also Valandingham v. Bojorquez, 866 F.2d 1135 (9th Cir. 1989); Pratt v.
17   Rowland, 65 F.3d 802, 807 (9th Cir. 1995). “Within the prison context, a viable claim of First
18   Amendment retaliation entails five basic elements: (1) An assertion that a state actor took some
19   adverse action against an inmate (2) because of (3) that prisoner’s protected conduct, and that
20   such action (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action
21   did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
22   567-68 (9th Cir. 2005); accord Watison v. Carter, 668 F.3d 1108, 1114-15 (9th Cir. 2012);
23   Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009).
24          An allegation of retaliation against a prisoner’s First Amendment right to file a prison
25   grievance is sufficient to support a claim under section 1983. Bruce v. Ylst, 351 F.3d 1283, 1288
26   (9th Cir. 2003). The Court must “‘afford appropriate deference and flexibility’ to prison officials
27   in the evaluation of proffered legitimate penological reasons for conduct alleged to be
28   retaliatory.” Pratt, 65 F.3d at 807 (9th Cir. 1995) (quoting Sandin v. Conner, 515 U.S. 472, 482

                                                      7
          Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 8 of 9



 1   (1995)). The burden is on Plaintiff to demonstrate “that there were no legitimate correctional
 2   purposes motivating the actions he complains of.” Pratt, 65 F.3d at 808.
 3   V.      CONCLUSION AND ORDER
 4           For the reasons set forth above, the court finds that Plaintiff’s Complaint violates Rule 18
 5   of the Federal Rules of Civil Procedure. Under Rule 15(a) of the Federal Rules of Civil
 6   Procedure, “[t]he court should freely give leave to amend when justice so requires.” The court
 7   shall dismiss the Complaint for violation of Rule 18, with leave to amend.
 8           Plaintiff is granted leave to file an amended complaint within thirty days. Noll v. Carlson,
 9   809 F.2d 1446, 1448-49 (9th Cir. 1987). To cure the Rule 18 deficiency in the Complaint,
10   Plaintiff must choose to proceed with only one of his unrelated claims: (1) against defendant Dr.
11   Patel, or (2) against defendant Hitchman. Plaintiff may not proceed with unrelated claims in the
12   amended complaint.
13           The amended complaint should be brief, Fed. R. Civ. P. 8(a), but must state what each
14   named defendant did that led to the deprivation of Plaintiff’s constitutional or other federal rights,
15   Iqbal, 556 U.S. at 678; Jones v. Williams, 297 F.3d. 930, 934 (9th Cir. 2002). Plaintiff must set
16   forth “sufficient factual matter . . . to ‘state a claim that is plausible on its face.’” Iqbal at 678
17   (quoting Twombly, 550 U.S. at 555). There is no respondeat superior liability, and each
18   defendant is only liable for his or her own misconduct. Iqbal, 556 U.S. at 677. Plaintiff must
19   demonstrate that each defendant personally participated in the deprivation of his rights. Jones,
20   297 F.3d at 934 (emphasis added). Plaintiff should note that although he has been given the
21   opportunity to amend, it is not for the purpose of adding new defendants for unrelated issues.
22   Plaintiff should also note that he has not been granted leave to add allegations of events occurring
23   after the initiation of this suit on June 14, 2019.
24           Plaintiff is advised that an amended complaint supercedes the original complaint, Lacey
25   v. Maricopa County, 693 F.3d 896, 907 n.1 (9th Cir. 2012), and it must be complete in itself
26   without reference to the prior or superceded pleading. Local Rule 220. Once an amended
27   complaint is filed, the original complaint no longer serves any function in the case. Therefore,
28   in an amended complaint, as in an original complaint, each claim and the involvement of each

                                                       8
          Case 1:19-cv-00837-NONE-GSA Document 10 Filed 08/21/20 Page 9 of 9



 1   defendant must be sufficiently alleged. The amended complaint should be clearly and boldly
 2   titled “First Amended Complaint,” refer to the appropriate case number, and be an original signed
 3   under penalty of perjury.
 4          Based on the foregoing, IT IS HEREBY ORDERED that:
 5          1.      Plaintiff’s Complaint, filed on June 14, 2019, is DISMISSED for violation of Rule
 6                  18, with leave to amend;
 7          2.      The Clerk’s Office shall send Plaintiff a civil rights complaint form;
 8          3.      Within thirty (30) days from the date of service of this order, Plaintiff shall file
 9                  a First Amended Complaint either against defendant Dr. Patel, or against
10                  defendant Hitchman;
11          4.      Plaintiff shall caption the amended complaint “First Amended Complaint” and
12                  refer to the case number 1:19-cv-00837-NONE-GSA-PC; and
13          5.      Plaintiff’s failure to comply with this order shall result in a recommendation that
14                  this case be dismissed.
15
     IT IS SO ORDERED.
16

17      Dated:     August 21, 2020                             /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                     9
